                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    PAMELA M. MORGAN-LAPP,                        :
                                                  :
                        Plaintiff,                :
                                                  :           CIVIL ACTION
                  v.                              :
                                                  :           NO. 18-1085
    RELIANCE STANDARD LIFE                        :
    INSURANCE CO.,                                :
                                                  :
                        Defendant.                :

                                           ORDER

         AND NOW, this __14th__ day of February, 2019, upon consideration of the Parties’

Joint Statement of Stipulated Facts (ECF No. 13), the Administrative Record relating to

Plaintiff’s underlying insurance coverage claim, which was denied by Defendant (ECF Nos. 13-1

through 13-3), Defendant’s Motion for Summary Judgment (ECF No. 14), Plaintiff’s Motion for

Summary Judgment (ECF No. 15), and Oral Argument held before the Court on January 10,

2019, IT IS HEREBY ORDERED AND DECREED that Defendant’s Motion for Summary

Judgment (ECF No. 14) is GRANTED and Plaintiff’s Motion for Summary Judgment (ECF No.

15) is DENIED.1




                                                           BY THE COURT:

                                                           /s/ Petrese B. Tucker
                                                           ____________________________
                                                           Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated February 14, 2019.
